Citation Nr: 1534687	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-44 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for Hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas, which assigned an initial noncompensable rating to the Veteran's service-connected Hepatitis C.

This matter was previously before the Board in July 2014, when it was remanded for further development.  

The Veteran appeared at a hearing before the undersigned in April 2013 prior to the remand.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this matter in July 2014 pursuant to VA's duty to assist in the obtainment of private medical records.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2014).  The record includes some indication that the AOJ attempted to comply with the Board's directives.  However, it is difficult to discern whether these efforts were reasonable and constitute substantial compliance with the Board's prior directives, as the records requests that were sent to the private health care providers identified by the Veteran have not been associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ successfully obtained a September 2013 treatment record from Dr. Nguyen with Scott & White Healthcare, but it was unable to obtain treatment records from two other private health care providers identified by the Veteran.  There is some indication in the record that the AOJ did not make all reasonable efforts to obtain the records identified by the Veteran.  See 38 C.F.R. § 3.159(c) (2014).  

First, a negative response from Scott & White Healthcare indicates there are no records available from "Collee Lee."  The authorization of release submitted by the Veteran identifies this physician by the first name "Patricia."  While the authorization of release lists the physician's middle name as "Collee," it is impossible to determine whether the correct first name was used in the records request because the request letter sent by the AOJ is not associated with the Veteran's claims file.  

Second, a December 2014 report of contact indicates the AOJ contacted Satellite Healthcare by telephone after a fax was sent to the organization in November 2014 in an attempt to secure records from a physician identified by the Veteran as Dr. Nader.  The report of contact states a representative from Satellite Healthcare verified that records were available and would be sent to the AOJ with "[two to three] days turnaround time."  The AOJ apparently faxed a second request approximately one week later after the records were not sent, but it does not appear that anyone attempted to follow up by phone even though it would have been reasonable to do so due to the prior correspondence.  Again, it is difficult to determine exactly what was requested from Satellite Healthcare as the actual records request was not associated with the Veteran's claims file.  

Given the lack of documentation regarding these unsuccessful requests, renewed efforts should be undertaken to obtain the records identified by the Veteran to ensure compliance with VA's duty to assist.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Additionally, the Veteran has asserted that he manifests several of the symptoms listed in the diagnostic criteria for Hepatitis C, and that these symptoms cannot be attributed solely to his nonservice-connected conditions.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the claimant's favor and the symptoms in question attributed to the service-connected disability).  While there is indications in the record that the Veteran's Hepatitis C has not been active for several years, a medical professional has not specifically addressed whether the symptoms he manifests, to include fatigue, nausea, and weight loss, are attributable to Hepatitis C or a nonservice-connected condition.  This is a medical determination that the Board is not permitted to make.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that any adjudication must be determined based upon independent medical judgment, rather than the superimposed judgment of the adjudicator).  Thus, an additional VA opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Secure new authorization of release forms from the Veteran for Dr. Lee with Scott & White Healthcare and Dr. Nader with Satellite Healthcare and make all reasonable efforts to obtain the outstanding private medical records from these organizations.  The request letter that is sent to each organization should be associated with the Veteran's claims file.  If communication by telephone is necessary, a summary of the discussion should be recorded on a report of contact form.  If any of the requested records are unavailable, then a negative reply from the pertinent facility should be obtained and associated with the claims file, and the Veteran should be so notified.

2.  Schedule the Veteran for an examination to determine whether it is at least as likely as not (50 percent probability or greater) that he manifests symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain as the result of active Hepatitis C.  

If the Veteran manifests such symptoms but the examiner determines it is more likely (greater than 50 percent probability) that they are attributable to a nonservice-connected condition or conditions, the examiner must explicitly state this in his or her opinion.  

If the Veteran manifest such symptoms and the examiner attributes them to Hepatitis C, the examiner must state the total duration of the active symptomatology for the past 12-month period and provide an opinion as to whether this symptomatology has persisted at a similar frequency since May 2003.

If the requested opinion(s) cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

